THE COURT.
The appeal herein is a separate appeal taken from the judgment reviewed in Western Oil & Refining Co. v. Venago Oil Corp., (L. A. No. 12404) ante, p. 733 [24 Pac. (2d) 971], this day decided, by Campbell and other persons referred to on appeal as Campbell and asso*785dates.  All questions involved upon the appeal herein are determined by our decision in L. A. No. 12404. On the authority of said case, the judgment is reversed as to appellants herein, with directions to the trial court to take an accounting, as ordered in L. A. No. 12404.
Rehearing denied.